                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 1 of 31



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                          MILLS + WOODS LAW, PLLC
                                     3    5055 North 12th Street, Suite 101
                                          Phoenix, Arizona 85014
                                     4    Telephone 480.999.4556
                                          docket@millsandwoods.com
                                     5    Attorneys for Plaintiffs
                                     6
                                     7                               UNITED STATES DISTRICT COURT
                                     8                                      DISTRICT OF ARIZONA
                                     9     GA, a minor child, by and through her         Case No.: 4:17-cv-00436-JAS
                                           parent, Lara Scott, and on her own behalf,
                                    10                                                    PLAINTIFFS’ REPLY IN SUPPORT
                                    11                              Plaintiffs,             OF THEIR OPENING BRIEF
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                                         vs.
   Phoenix, AZ 85014-2555
          480.999.4556




                                    13
                                           Tanque Verde Unified School District,
                                    14
                                    15                              Defendant.

                                    16
                                    17
                                                In it Answering Brief, the District takes the position that G.A.’s mother, Lara, is to
                                    18
                                         solely to blame for its failure to comply with the IDEA and create an appropriate IEP for
                                    19
                                         the G.A. It has long been held that the school district could not blame the parents for a
                                    20
                                         failure to adhere to the procedural requirements of the IDEA. W.G. v. Target Range School
                                    21
                                         District, 960 F.2d 1479, 1484-85 (9th Cir. 1992). However, the District is indeed asking
                                    22
                                         this Court to hold Lara responsible for its failure to comply with the IDEA. This Court
                                    23
                                         should summarily reject the District’s arguments; give no deference to the ALJ’s decision;
                                    24
                                         determine that the District failed to provide G.A. with a FAPE; and grant Plaintiffs their
                                    25
                                         requested relief stated.
                                    26
                                    27
                                    28
                                               Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 2 of 31



                                     1                     MEMORANDUM AND POINTS OF AUTHORITIES
                                     2 I.         THE ALJ WAS NIETHER THOROUGH NOR CAREFUL IN HER REVIEW
                                                  OF THE RECORD
                                     3
                                                  Neither This Court can accord some deference to the ALJ’s factual findings, but
                                     4
                                         only where they are “thorough and careful,” and “the extent of deference to be given is
                                     5
                                         within our discretion.” M.C. by & through M.N. v. Antelope Valley Union High Sch. Dist.,
                                     6
                                         858 F.3d 1189 (9th Cir. 2017) (citations omitted). The Ninth Circuit has cautioned that
                                     7
                                         “neither the duration of the hearing, nor the ALJ's active involvement, nor the length of the
                                     8
                                         ALJ's opinion can ensure that the ALJ was ‘thorough and careful.’” Id. 858 F.3d at 1194.
                                     9
                                                  The District agrees that the ALJ refused to consider curriculum, which was an issue
                                    10
                                         that was stated in the restatement of issues and specifically addressed on the first day of
                                    11
                                         the hearing. Ans. Br. at 9:6-12. This demonstrates that the ALJ was not “thorough and
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                         careful.” See M .C. 858 F.3d at 1194. Therefore, this Court should give no deference to the
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                         ALJ’s decision. Id.
                                    14
                                         II.      THE DISTRICT FAILED TO CREATE APPROPRIATE IEPS
                                    15
                                                  A.    The District Cannot Blame Lara for Its Failure to Create an
                                    16                  Appropriate IEP
                                    17            The District had a substantive obligation under the IDEA to offer G.A. an IEP
                                    18 reasonably calculated to enable her to make progress appropriate in light of her
                                    19 circumstances. Endrew F. ex rel. Joseph F. v. Douglas County Sch. Dist. RE-1, 137 S. Ct.
                                    20 988, 1001. (2017)
                                    21            The District claims that members of the IEP Team did not believe that the changes
                                    22 were in G.A.’s best interest, but consented only “after being badgered by Parent and Ms.
                                    23 Ballou for approximately four hours.” Ans. Br. at 6:3-6. In a footnote, the District cites to
                                    24 20 U.S.C. § 1414(a)(D)(ii)(II), which provides: “If the parent of such child refuses to
                                    25 consent to services under clause (i)(II), the local educational agency shall not provide
                                    26 special education and related services to the child by utilizing the procedures described in
                                    27 section 1415 of this title.” The District does not cite to any evidence that Lara did not
                                    28 consent to any services.

                                                                                       2
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 3 of 31



                                     1         In the same footnote, the District cites to Fitzgerald v. Camdenton R-III Sch. Dist.,
                                     2 439 F.3d 773, 775 (8th Cir. 2006). The Fitzgerald court held that, “Congress intends that
                                     3 a district may not force an evaluation under the circumstances in this case. Where a home-
                                     4 schooled child's parents refuse consent, privately educate the child, and expressly waive
                                     5 all benefits under the IDEA, an evaluation would have no purpose.” Id. at 439 F.3d at 775.
                                     6         Based on the District’s statement and the citations, the District asserts that Lara
                                     7 refused services for G.A. and the District could not force the services upon G.A. This claim
                                     8 is not supported by anything in the record. It is undisputed that Lara did not refuse any
                                     9 services the District offered for G.A. It is also undisputed that during the IEP meetings, the
                                    10 District neither object nor disagreed with stopping the pull-out services for speech therapy,
                                    11 Tr. at 1153:22-54:1. In the four (4) IEP meetings and one (1) MET meeting that were
5055 North 12th Street, Suite 101




                                    12 recorded, transcribed, and entered as part of the record, none of the District’s employees
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13 disagreed with the services that were offered to G.A. nor stated any objection, including
                                    14 that it was not in G.A.’s best interest. See K1, K3-6.
                                    15         Tamara Ballou, Lara’s education advocate, stated the following during the
                                    16 November 11, 2015 MET Meeting:
                                    17                It could be a real need, but if it's not providing (indiscernible)
                                                      to G.A. and it's stressing her out, then it's not in her best
                                    18                interest. And if it wasn't in her best interest and you didn't agree
                                                      with it, then the district had an obligation to still provide
                                    19                services against the parent's wishes. But -- so all I'm looking at
                                                      is that statement, that it's not just Mom who made that decision.
                                    20
                                    21 Ex. K4 at 84:16-23. In response, Buckley agreed and stated that it was a team decision. Id.
                                    22 at 84:25-85:1.
                                    23         The District is attempting to abdicate its responsibility in creating an appropriate
                                    24 IEP by blaming Lara and Ballou. Many school districts have attempted to blame the parents
                                    25 for its failures to provide a FAPE. However, it has long been held that a school district
                                    26 cannot blame a parent for its failures to meets its obligations under the IDEA.
                                    27         In W.G. v. Target Range School District, 960 F.2d 1479, 1484-85 (9th Cir. 1992),
                                    28 the school failed to ensure the proper parties attended IEP meetings. The district in W.G.

                                                                                       3
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 4 of 31



                                     1 argued the parents “are to blame.” Id. at 1485. This Ninth Circuit held that the school
                                     2 district could not blame the parents for a failure to adhere to the procedural requirements
                                     3 of the IDEA. Id. The Act imposes on the district a duty to adhere to those requirements,
                                     4 and it cannot abdicate that duty by arguing that the parents were at fault. Id.
                                     5          Similarly, in N.B. v. Hellgate Elementary Sch. Dist., ex rel. Bd. of Directors,
                                     6 Missoula County, Mont., 541 F.3d 1202, 1209 (9th Cir. 2008), the school district argued
                                     7 that the parents were at fault for not procuring an autism evaluation after the school district
                                     8 had referred the parents to a clinic for testing. The Court held that the district could not
                                     9 relinquish its obligation to ensure that the child was assessed. Id. The parents' failure to
                                    10 obtain the evaluation themselves did not relieve the district of its affirmative duties under
                                    11 the IDEA. Id.; see also Union Sch. Dist. v. Smith, 15 F.3d 1519, 1523 (9th Cir. 1994)
5055 North 12th Street, Suite 101




                                    12 (holding that a parent's failure to secure an evaluation, even if the parents agreed to obtain
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13 it, does not excuse the school district's obligation under the IDEA to secure such an
                                    14 evaluation). In Union, the court held that the “failure of the [parents] to turn over portions
                                    15 of a specialist's report cannot excuse the District's failure to procure the same information
                                    16 for itself.” Id.
                                    17          In Anchorage Sch. Dist. v. M.P, 689 F.3d 1047, 1055-57 (9th. Cir. 2012), the
                                    18 Anchorage School District claimed it was not responsible for failing to provide a FAPE
                                    19 because of the actions of the parents. This conclusion was not only legally incorrect, but it
                                    20 also vitiates the IDEA and the Ninth Circuit agreed. Id.
                                    21                    1.   The District was legally obligated to procure its own report from
                                                               a specialist such as Dr. Thomas
                                    22
                                                The District accuses Lara and Ballou of intentional withholding Thomas’ report and
                                    23
                                         not informing them of Thomas’ opinions during the February 29, 2016 IEP Meeting. Ans.
                                    24
                                         Br. at 19:3-12.
                                    25
                                                The District also asserts that Lara and Ballou knew that the magnifying strips were
                                    26
                                         harmful at February 29, 2016 IEP Meeting and remained “silent.” Id. at 19:8-9. These
                                    27
                                    28

                                                                                      4
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 5 of 31



                                     1 accusations are unfounded and are not supported by anything in the record.1 However, even
                                     2 if Lara and Ballou did know the magnifying strips were harmful and withheld that
                                     3 information, the District was legally obligated to procure its own report from a specialist
                                     4 such as Dr. Thomas. Union, 15 F.3d at 1523.
                                     5          In Union, the District raised purported factual dispute that the Smiths’ withheld
                                     6 portions of Dr. Bryna Siegel’s report from the District. Id. The Smiths admitted that they
                                     7 withheld portions of Dr. Siegel’s report that may have been relevant to the appropriateness
                                     8 ofa placement at Carlton. Id. It was undisputed that the Smiths showed the District the
                                     9 pages in which Dr. Siegel diagnosed autism. Id. (emphasis in original). The District points
                                    10 to nothing in the withheld portions of the report that might have influenced its decision
                                    11 formally to offer Bernard a placement at McKinnon and that the Smiths would not accept
5055 North 12th Street, Suite 101




                                    12 placement there.
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13          The Union court held that:
                                    14                … The District was legally obligated to procure its own report
                                                      from a specialist such as Dr. Siegel. The District must make
                                    15                “a full and individual evaluation of the child's educational
                                                      needs,” 34 C.F.R. § 300.531, and must “ensure ... [that the]
                                    16                evaluation [of the student] is made by a multidisciplinary team
                                                      ... including at least one teacher or other specialist with
                                    17                knowledge in the area of suspected disability” (i.e., a specialist
                                                      in autism). 34 C.F.R. § 300.532(e). Any failure of the Smiths
                                    18                to turn over portions of a specialist's report cannot excuse the
                                                      District's failure to procure the same information for itself.
                                    19                (citation omitted).
                                    20 Id. 15 F.3d at 1523–24.
                                    21          Here, Cooper testified that she received Polec’s vision evaluation around the time
                                    22 of the MET Meeting. Tr. 1069:12-70:8. Also, during the November 19, 2015 MET
                                    23 Meeting, Lara specifically stated that GA is “continu[ing] vision therapy once in person in
                                    24 – in office once a week, then daily for 30 minutes.” Ex. K4, at 30:14-15. During the January
                                    25 21, 2016 IEP Meeting, Lara also informed the District that G.A.’s vision doctor was
                                    26
                                    27
                                         1
                                           Tamara told the IEP team during the February 29, 2016 IEP Meeting that she did not get
                                    28
                                         a chance to read the vision section before the meeting. Tr. at 67:13-18.

                                                                                      5
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 6 of 31



                                     1 performing a re-evaluation and preparing a report, which recommended continuing vision
                                     2 therapy. K5 at 65:7-66:2
                                     3          The District knew that G.A. was receiving vision therapy and that her vision doctor
                                     4 was preparing a reevaluation. Id. Yet, the District made no effort to contact G.A.’s
                                     5 developmental ophthalmologists nor made any effort to procure information regarding
                                     6 G.A.’s vision therapy and her reevaluation. See K6. Now, the District is blaming Lara and
                                     7 Ballou for withholding information—an unsupported assertion. Lara testified that she did
                                     8 not have Thomas’ report on February 29, 2016. Tr. at 946:1-16.2
                                     9          Even if Lara and Ballou were withholding information, the District still had an
                                    10 obligation to procure the same information for itself. Union, at 15 F.3d at1523–24. A
                                    11 school district cannot abdicate its affirmative duties under the IDEA. N.B., 541 F.3d at1209
5055 North 12th Street, Suite 101




                                    12 (citing W.G., 960 F.2d at 1484–85.)
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13          In W.G., the school failed to ensure that the proper parties were involved in the IEP
                                    14 meetings, as required by statute. Id.
                                    15                 Target Range's arguments that the parents are to blame because
                                                       they left the IEP meeting, did not file a dissenting report, and
                                    16                 led the district to believe that the principal problem was
                                                       transportation, are without merit. The parents had no obligation
                                    17                 to file a dissent.
                                                       ...
                                    18                 The Act imposes upon the school district the duty to conduct a
                                                       meaningful meeting with the appropriate parties. Target Range
                                    19                 failed to do so. Target Range failed to fulfill the goal of
                                                       parental participation in the IEP process and failed to develop
                                    20                 a complete and sufficiently individualized educational
                                                       program according to the procedures specified by the Act.
                                    21
                                    22 Id. at 1485.
                                    23          The District failure to have someone at the February 29, 2016 IEP meeting with
                                    24 knowledge about G.A.’s vision and vision therapy violated the IDEA. Id. This failure
                                    25 resulted in the District’s final written IEP offering assistive technology, magnifying strips,
                                    26 and a vision goal that were detrimental to G.A., which were detrimental to G.A. Therefore,
                                    27
                                         2
                                          Thomas’ report does not mention anything regarding magnifying strips and the District
                                    28
                                         has not explained how Thomas’ report would have changed its final written IEP.

                                                                                      6
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 7 of 31



                                     1 the District denied Lara the ability to participate and failed to create an appropriate IEP and
                                     2 both resulted in denying G.A. a FAPE.
                                     3                 2.     The District Cannot Blame Lara for G.A.’s Regression
                                     4          The District attempts to blame Lara for G.A.’s regression because G.A. was kept
                                     5 out of school from September 15, 2015, to November 30, 2015. Ans. Br. at 12:22-13-4.
                                     6 Despite there being no evidence to support this assertion, this is the first time that the
                                     7 District is raising this defense. 3 See Def’s Closing Br. Additionally, nothing in the record
                                     8 supports that G.A. regressed because she was out of school 4. As the District cited in its
                                     9 Brief:
                                    10                 “Extended school year services must be provided only if a
                                                       child’s IEP team determines, on an individual basis…that the
                                    11                 services are necessary for the provision of FAPE to the child.”
                                                       34 C.F.R. § 300.106(a)(2). Arizona law requires school
5055 North 12th Street, Suite 101




                                    12                 districts to “make extended school year services available” if
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                                       either: (1) the benefits that the pupil gained during the regular
          480.999.4556




                                    13                 school year would be significantly jeopardized if the pupil is
                                                       not provided education services or (2) the pupil would
                                    14                 experience severe or substantial regression if the pupil is not
                                                       provided educational services during recesses or the summer
                                    15                 months and the regression would result in substantial skill loss
                                                       of a degree and duration that would seriously impede the
                                    16                 pupil’s progress toward educational goals. A.R.S. § 15-881(A).
                                    17 Ans. Br. at 59:22-60:6.
                                    18          The District statement confirms with Plaintiffs’ position that ESY was essential for
                                    19 G.A. not to regress during extended periods of time away from school. The District never
                                    20 offered has the District offered nor provided ESY services prior to the February 29, 2016
                                    21 final written IEP. Based on the District’s own admission, this Court should determine that
                                    22 G.A. was denied a FAPE.
                                    23   3
                                           The Court should not consider arguments made for the first time on appeal. Smith v.
                                    24   Marsh, 194 F.3d 1045, 1052 (9th Cir.1999) (“As a general rule, we will not consider
                                         arguments that are raised for the first time on appeal.”).
                                    25   4
                                           During the October 29, 2015 IEP Meeting, Debbie Jefferson, G.A.'s private tutor,
                                    26   informed the IEP team that G.A. was reading a second-grade level with 94% accuracy
                                         and 100% comprehension. Ex. K3 at 19:23-20:8. However, during the February 29, 2016
                                    27   IEP Meeting, July Daley, G.A.’s third-grade teacher, informed that G.A. was reading at
                                         pre-primer level with an 80% proficient at recognizing her words and comprehending the
                                    28
                                         material. Ex. K6 at 14:13-15.

                                                                                      7
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 8 of 31



                                     1          B.      Cooper testified that the G.A.’s Goals were “Essentially the Same”
                                     2          The District accuses Plaintiffs of “grossly mischaracteriz[ing]” Cooper’s testimony

                                     3 regarding the same goals being copied from one IEP to next. The District claims that
                                     4 Cooper said the goals were similar. Ans. Br. at 47:21-22. This is false. During the hearing,
                                     5 Plaintiffs’ counsel looked at four IEPs with the same goal. Tr. 1115:14-18:25. Plaintiffs’
                                     6 counsel asked Cooper, “And that’s again essentially the same goal as we’ve reviewed in
                                     7 the three other IEPs; right? Cooper stated, “Yes.” Id. ag 1119:01-3 (emphasis added). In
                                     8 Endrew, the Supreme Court explained that “Endrew’s IEPs largely carried over the same
                                     9 basic goals and objectives from one year to the next, indicating that [the student] was failing
                                    10 to make meaningful progress toward his aims.” Endrew F. ex rel. Joseph F. v. Douglas
                                    11 County Sch. Dist. RE-1, 137 S. Ct. 988, 996 (2017). No matter what adjective is used, the
5055 North 12th Street, Suite 101




                                    12 District carried over the same goals from year to year. See Ex C1, 9, 11, 13. As the Supreme
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 Court held, this indicates that G.A. was failing to make meaningful progress. Endrew, 137
          480.999.4556




                                    14 S. Ct. at 996.
                                    15          C.      The Arizona State Standard is Not the Standard for Creating Goals to
                                                        Meet GA’s Specific Needs
                                    16
                                                The IDEA requires that every IEP set out “measurable annual goals, including
                                    17
                                         academic and functional goals,” along with a “description of how the child’s progress
                                    18
                                         toward meeting” those goals will be gauged. 20 U.S.C. §§ 1414(d)(1)(A)(i)(I)-(III);
                                    19
                                         Endrew, 137 U.S. at 994
                                    20
                                                The District contends that the IEPs’ goals were appropriate because each one was
                                    21
                                         “specifically tied to an Arizona State Standard.” Ans. Br. at 11:4-6. The District cites no
                                    22
                                         authority supporting this assertion. The Arizona State Standard points to a unique identifier
                                    23
                                         such as O3.L.1, which is already contained within software. Ans. Br. at 11:4-6. This
                                    24
                                         predetermined standard does not include a written nor measurable goal. Moreover, the
                                    25
                                         District does not explain how the goal is measurable nor that it met G.A.’s unique needs.
                                    26
                                         Using the District’s logic, any goal, no matter it says, is appropriate if it linked to a state
                                    27
                                         standard. This is not the standard described in Endrew. See Endrew, 137 S. Ct. 988. In fact,
                                    28

                                                                                       8
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 9 of 31



                                     1 no court has held that a goal is appropriate because it is linked to a state standard. Therefore,
                                     2 the District failed to create goals and as a result, G.A. was denied a FAPE.
                                     3          Further, instead of providing evidence demonstrating how its goals were
                                     4 appropriate, the District and the ALJ zeroed in on the following testimony:
                                     5                 Q. And then the annual goal says GA will increase word
                                                       reading fluency from a baseline of 35 cwpm with percent
                                     6                 accuracy to 65 cwpm with 100 percent accuracy as measured
                                                       by monthly one minute oral reading timings on third grade
                                     7                 passages. Is that goal measurable?
                                     8                 A. I would say it's measurable, yes because you would have a
                                                       third grade passage timed for one minute, count the words. So
                                     9                 yes, I would say it would be something that could be measured.
                                    10                 Q. Where does the third grade passage come from?
                                    11                 A. I do not know. So it's not specific with that regards. But if I
                                                       -- yeah, I would have to correct myself and say that I would
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                                       need more information in order to appropriately implement and
      Phoenix, AZ 85014




                                                       measure this goal.
          480.999.4556




                                    13
                                    14 Tr. at 767:2-16. These were not “marching orders.” Instead, at first glance, the goal appears
                                    15 measurable, but when addressing each element of the goal, DeLabio realized her mistake
                                    16 and stated the third-grade passage is not specific, and she “would need more information
                                    17 to in order to appropriately implement and measure this goal.” Id. The District
                                    18 acknowledges that DeLabio “pour[ed] over practically every sentence of G.A.’s IEP” and
                                    19 criticized almost every goal the District created, Tr. at 684-935; yet, the District can only
                                    20 reference two questions regarding the appropriateness of G.A.’s goals and presented no
                                    21 evidence to show that the goals were in fact appropriate.5 This is further evidence showing
                                    22 inappropriateness of the G.A.’s goals and how the ALJ failed to be thorough and careful in
                                    23 her review of the record. See M.C. 858 F.3d 1189.
                                    24          The District also presented no evidence how G.A.’s goals were appropriate and
                                    25 complied with the IDEA. The District makes overreaching statements, which are not
                                    26
                                    27   5
                                        Carahaly testified that the speech and language goal and services offered in the February
                                    28 29, 2016 IEP were not designed to provide GA with an educational benefit. Tr., at 635:22-
                                       36:18

                                                                                       9
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 10 of 31



                                     1 supported by anything in the record. Ans. Br. at 46:20-23. The District acknowledges that
                                     2 it did not have all the necessary information and attempts to blame it on Lara for keeping
                                     3 G.A. out of School. Id. 46:19-20.6 Ultimately, it is the District’s obligation to comply with
                                     4 the IDEA. Endrew, 37 S. Ct. at 1001; Anchorage Sch. Dist. 689 F.3d at 1055 (“We have
                                     5 previously held that participating educational agencies cannot excuse their failure to satisfy
                                     6 the IDEA's procedural requirements by blaming the parents.”)
                                     7           D.    The District Did Not Have Curriculum Tailored To Meet G.A.’S Unique
                                                       Circumstance
                                     8
                                                 The District states that “[i]n the February 29, 2016, IEP meeting, the District
                                     9
                                         proposed significant resource time for G.A., knowing that she was not being successful in
                                    10
                                         the setting that Parent had demanded.” Ans. Br. at 59:12-14. However, the District has not
                                    11
                                         provided any details of the special instruction that G.A. would have received during the
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                         resource time. The record shows that there was no specialized curriculum. For example,
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                         when DeLabio conducted her observations as part of the IEE, she went to the District’s
                                    14
                                         resource room. DeLabio testified that “I did not see any specialized programming. And I
                                    15
                                         asked what the students were working on and what they used. And what I was told was that
                                    16
                                         they usually bring their work from the gen. ed. classroom and get support completing it.”
                                    17
                                         Tr. 852:10-14. DeLabio stated this would not be helpful for G.A.:
                                    18
                                                       Because she needs specialized curriculum to remediate the
                                    19                 deficits that she was demonstrating, not just grade level
                                                       curriculum with somebody helping her get through it. That was
                                    20                 not, that is not going to fill in her gaps. That is not going to go
                                                       back and teach her what she does not know.
                                    21
                                    22 Id. 852:115-23
                                    23           DeLabio’s observations mirrored Vengelen’s, G.A.’s second-grade teacher,
                                    24 description of the resource services during G.A.’s second-grade year:
                                    25                 Q. Now when the school year started out with GA she was
                                                       going to the resource room for part of the day?
                                    26                 A. Yes.
                                    27
                                         6
                                           Cooper testified that the school had plenty of time to evaluate GA and provide present
                                    28
                                         levels prior to the February 29, 2016 IEP meeting. Tr. at 78:24-79:02.

                                                                                       10
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 11 of 31



                                     1                  Q. And for what purpose?
                                                        A. I would -- I had a couple kids going, and it was to receive
                                     2                  her, whatever was on her IEP, I'm assuming. I would hand
                                                        them their seat work, and they would take that with them. What
                                     3                  actually occurred in the room I'm not sure exactly but I
                                                        wouldn't know but.
                                     4                  Q. By their seat work, that's the work that you'd been working
                                                        on in the regular classroom?
                                     5                  A. Yes.
                                                        Q. And they took that with them to the resource room?
                                     6                  A. Yes.
                                                        Q. Do you know whether they worked on it in the resource
                                     7                  room?
                                                        A. Yes, they did because they would come back completed.
                                     8
                                         Tr. at 153:1-19,7 973:4:20-74:3.
                                     9
                                                 Further, Gentry, the District’s special education teacher, was asked if she had any
                                    10
                                         specific curriculum that she used for G.A., she stated, “I do not – Okay.” Tr., at 1218:25-
                                    11
                                         19:5.
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                                 In the District’s February 29, 2016 final written IEP, it stated that G.A. would spend
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                         more than 670 minutes a week in the resource room. Ex. C13, 2625. However, the final
                                    14
                                         written IEP provided does not describe what individually tailored instruction will be taking
                                    15
                                         place while G.A. is in the resource room. Id. DeLabio testified that you would “absolutely”
                                    16
                                         expect more information about what is going on in the resource room when a child is there
                                    17
                                         for 670 minutes a week. Tr. 799:22-25.
                                    18
                                                 To date, the District has not explained the specialized instructions that were used
                                    19
                                         nor provided any data regarding the specialized instruction. Instead, the District cites case
                                    20
                                         law stating that “The IDEA does not require the District or its teacher to use specific
                                    21
                                         teaching methods, strategies, or curricula.” Ans. Br. at 10:3-4 (citing Parenteau v. Prescott
                                    22
                                         Unified Sch. Dist., No. CV 07-8072-PCT-NVW, 2008 WL 5214997, at *9 (D. Ariz. Dec.
                                    23
                                         11, 2008)). The IDEA may not require the District or its teachers to use specific methods,
                                    24
                                         strategies, or curricula. However, the IDEA does require the District to identify the specific
                                    25
                                         teaching methods, strategies, or curricula that District was proposing and/or using with
                                    26
                                         G.A. M.C., 858 F.3d at 1199. The failure to provide Lara with this basic and necessary
                                    27
                                         7
                                          Vengelen testified that it was her idea for G.A. not to go to the resource room during the
                                    28
                                         Second grade and Gentry had no objections. Tr. 160:10-61:7; 936:10-18.

                                                                                       11
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 12 of 31



                                     1 information regarding specific teaching methods, strategies, or curricula infringed upon
                                     2 Lara’s opportunity to participate in the IEP process and denied G.A. a FAPE. Id.
                                     3          E.     The AT Services and Recommendations
                                     4          As discussed in the Opening Brief, despite retaining an Assistive Technology
                                     5 (“AT”) Consultant to prepare an IEE the AT consultant was not at the February 29, 2016
                                     6 IEP Meeting and the District did not provide Lara with a copy of the AT’s report nor was
                                     7 there a discussion. Instead, the District added three vague items under Related Services:
                                     8 “AT- Writing Software/apps,” “AT reading software/apps,” and “AT graphic organizer
                                     9 software/apps” Id., at 2625. There is no way to tell what AT software is being offered or
                                    10 the quantities since “apps” is plural. Id. This is similar to the facts in M.C., in which the
                                    11 Ninth Circuit held that the parent was denied the ability to participate in the IEP process
5055 North 12th Street, Suite 101




                                    12 because the District failed to specify the AT devices that were provided to M.C., including
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 the software being used. 858 F.3d at 1199. Here, the District’s failed to identify the specific
          480.999.4556




                                    14 writing, reading, and graphic organizer software/apps that were being offered, and
                                    15 therefore, denied Lara the ability to participate in the IEP process.
                                    16          The District contends that a completed AT IEE was no longer needed because G.A.
                                    17 presented a unilateral private placement. However, the failure to have a completed report
                                    18 and the AT consultant at the IEP meeting denied G.A. a FAPE. During the February 29,
                                    19 2016 IEP meeting, a discussion was held about the magnifying strips, a topic the District
                                    20 claims Ballou remained “silent:”
                                    21                 MS. DALEY: But that font increasing should definitely be
                                                       looked at.
                                    22                 MS. BALLOU: So we've got to put it in the – in the document,
                                                       if that's something that we're -- we're going to use as part of the
                                    23                 accommodation.
                                                       MS. DALEY: The font (indiscernible)?
                                    24                 DR. COOPER: The AT software for reading is in the
                                                       document.
                                    25                 MS. BALLOU: That's not what -- that's not what I was asking.
                                                       MS. SCOTT: We're talking about font size.
                                    26                 FEMALE SPEAKER: We're talking about font size.
                                                       DR. COOPER: What she's looking at is contrast and font size.
                                    27                 MS. BALLOU: I don't care what she's looking at. What we're
                                                       going to provide her is enlarged font or -- and/or the strip.
                                    28                 FEMALE SPEAKER: The magnifier, you mean?

                                                                                       12
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 13 of 31



                                     1                 MS. BALLOU: Yes. And the AT gal isn't here to -- to offer
                                                       input. And you're, quite frankly, a psychologist. Now, if you -
                                     2                 - if that's your recommendation that you will go in -- to the AT
                                                       role, then play that role. But then I have further questions for
                                     3                 you.
                                                       DR. COOPER: No. I'm sharing what she shared with me.
                                     4                 MS. BALLOU: Okay. Well, unfortunately, we don't have -- we
                                                       don't -- we don't have here -- her here for me to ask questions
                                     5                 for her. So right now we have enlarged font and the strip. And
                                                       -- and maybe there's a formal name to that strip.
                                     6
                                         Tr. 83:07-84:12
                                     7
                                                 Notwithstanding the AT Consultant not attending the IEP meeting and not having a
                                     8
                                         completed report, Cooper had communicated with the AT consultant and was making
                                     9
                                         recommendations to the IEP Team based off the discussions Cooper had with the AT
                                    10
                                         consultant. Id. It was not until Ballou questioned Cooper’s qualifications to opine on AT
                                    11
                                         that Cooper disclosed that her recommendations were based on the communication that she
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                         had with the AT consultant. Id. The fact that Lara or Ballou could not obtain the same or
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                         additional information nor ask questions regarding the AT, including questions about
                                    14
                                         magnifying strips, infringed on Lara’s ability to participate in the IEP process and denied
                                    15
                                         G.A. a FAPE.
                                    16
                                         III.    THE “CONTENTIOUS” OCTOBER 29, 2015 IEP MEETING
                                    17
                                                 The District and the ALJ contend that the October 29, 2015 IEP Meeting was
                                    18
                                         contentious.8 Ans. Br. at 13:6-8, 29:24-25. However, this is far from the truth. When Hensel
                                    19
                                         was asked “what do you mean adversarial?” she stated, “There was a lot of contentious
                                    20
                                         activity. You, know, when I, when I spoke to mom, she was very receptive, and we had a
                                    21
                                         good conversation about – she answered my questions, but I felt like the advocate
                                    22
                                         questioned every single step of everything we said.” Tr. 1297:18-23. Ballou questioned the
                                    23
                                         District employees at the October 29, 2015 IEP Meeting because they did not have basic
                                    24
                                         information regarding G.A., including present levels and supporting data, which is
                                    25
                                         necessary to develop an appropriate IEP. Tr. at 74:23-75:5; 919:2-7, 986:3-23; see K3 at
                                    26
                                    27   8
                                        Besides Buckley stating that the meeting was contentious during the hearing, the District
                                    28 does not cite to anything specific in the record to show that Lara and Ballou were in fact
                                       being contentious during the IEP Meetings.

                                                                                     13
                                             Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 14 of 31



                                     1 13:1814:18- 34:3-19, 55:1-7, 73:18-20, 75:10-76:5, 111:9-12:4, 140:10-15, 171:1-14,
                                     2 206:6-13. The District lacked the basic understanding of G.A. that was needed to create an
                                     3 appropriate IEP. Ballou repeatedly attempted to explain how present levels drive goals,
                                     4 goals drive services, and services drive placement. Id.13:15-16, 79:16-80:6. 191:19-24.
                                     5 Ballou even pointed out and explained how the District goals were not measurable and
                                     6 offered her assistance to make them measurable. Id. at 16:10-14. Despite the District not
                                     7 understanding G.A., at the end of the meeting, Lara and Gray were very appreciative,
                                     8 grateful, and optimistic moving forward. Id. 223:23-24:11, 226:5-6. Gray even told Daley,
                                     9 “I think we kind of got into a unique situation, and thanks for being you and saving the
                                    10 day. Id. at 224:9-11. The District is attempting to paint Lara and Ballou as contentious
                                    11 people hoping that the Court will not see how it failed G.A. and denied her a FAPE.
5055 North 12th Street, Suite 101




                                    12           Even if Lara and Ballou were contentious during the October 29, 2015 IEP meeting
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 or any other meeting, “[n]othing in the statute makes that duty contingent on parental
          480.999.4556




                                    14 cooperation with, or acquiescence in, the state or local educational agency’s preferred
                                    15 course of action.” Anchorage Sch. Dist., 689 F.3d at 1055. Even when parents adopt a
                                    16 litigious approach, a “school district cannot abdicate its affirmative duties under the
                                    17 IDEA.” N.B., 541 F. 3d at 1209.
                                    18 IV.       IT IS UNDISPUTED THAT G.A. HAS A VISUAL IMPAIRMENT
                                    19           The District has agreed with Plaintiffs that the ALJ erred in ruling that G.A. did not
                                    20 have a visual impairment. The District now contends that G.A. was a student with a visual
                                    21 impairment and despite not categorizing her properly, she was always eligible for services.
                                    22 See Ans. Br. at 14:12. The District admits that it always knew G.A. had vision issues, but
                                    23 it did not conduct vision evaluation 9 nor provide G.A. with any vision therapy.10
                                    24
                                    25
                                         9
                                    26   The screening of a student by a teacher or specialist to determine appropriate instructional
                                       strategies for curriculum implementation shall not be considered to be an evaluation for
                                    27 eligibility for special education and related services. 34 C.F.R. § 300.302.
                                       10
                                          The District is asserting that G.A.’s only vision issue was tracking. This is demonstrably
                                    28
                                       false. See Ex. L18

                                                                                       14
                                          Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 15 of 31



                                     1         Relying on the school psychologist, Cooper, the District also contends that “‘vision
                                     2 therapy’ is not an educational service that is offered by school district.” Ans. Br. at 18:2-5
                                     3 (citing Doc. 28-3 ¶ 4). The District does not cite to a single case or statute to support its
                                     4 contention. However, Plaintiffs’ Opening Brief cited Dekalb County Sch. Dist. v. M.T.V.
                                     5 ex rel. C.E.V., which held “that vision therapy was a necessary related service, and the
                                     6 School District had an obligation to provide this service to [the student].” 413 F. Supp.
                                     7 2d 1322, 1327 (N.D. Ga. 2005), aff’d sub nom. DeKalb County Sch. Dist. v. M.T.V., 164
                                     8 Fed. Appx. 900 (11th Cir. 2006) (emphasis added).
                                     9         In Dekalb, M.T.V. was seen by Dr. Daniel Gottlieb, a behavioral optometrist. Dr.
                                    10 Gottlieb found that M.T.V. had accommodative and convergence disorder and could not
                                    11 sustain single vision while reading. Id. at. 413 F. Supp. 2d at 1326. Dr. Gottlieb
5055 North 12th Street, Suite 101




                                    12 recommended forty-eight sessions of visual therapy, which he felt was “medically
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 necessary in order to reduce the visual loss and increase the visual and motor efficiencies.”
          480.999.4556




                                    14 Id. Subsequently, upon a referral from the school, Dr. Spector stated that, although M.T.V.
                                    15 had convergence insufficiency, he recommended no vision therapy because he found
                                    16 M.T.V.'s ocular tracking to be normal and he found no evidence of pathological nystagmus.
                                    17 Id.
                                    18         The Dekalb court held that
                                    19                The School District had the burden of establishing the
                                                      proposed IEP for M.T.V. was appropriate and provided a
                                    20                FAPE. Both sides presented substantial evidence supporting
                                                      their relevant contentions. The medical and expert witness
                                    21                evidence, as well as the credible testimony of M.T.V.'s father,
                                                      established by a preponderance of the evidence that M.T.V.
                                    22                had developed significant visual problems by the fall of 2001.
                                                      The evidence also demonstrated that without the vision therapy
                                    23                he received from Ms. Freant and at home during the school
                                                      year, M.T.V.'s vision problems would have become much
                                    24                worse and eventually interfered significantly with his ability to
                                                      benefit from special education. Therefore, vision therapy was
                                    25                a necessary related service, and the School District had an
                                                      obligation to provide this service to M.T.V.
                                    26
                                    27 Id. (emphasis added)
                                    28

                                                                                     15
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 16 of 31



                                     1            Here, Plaintiffs were the only party that presented any evidence regarding G.A.’s
                                     2 vision issues. The undisputed evidence showed that G.A. was diagnosed with Binocular
                                     3 Dysfunction, Pursuit Dysfunction, and Convergence Insufficiency. Ex L18; Tr. at 663:9-
                                     4 64:5. It is undisputed that the District was aware of G.A.’s vision issues the entire time she
                                     5 attended school at the District. Ans. Br. at 15:15-19
                                     6            During the November 21, 2015 MET Meeting, Lara provided the District with a
                                     7 “Visual Information Processing Evaluation” from Polec. See L16, K4 at 5:4-6. Visual
                                     8 Information Processing Evaluation listed 33 potential symptoms associated with
                                     9 Binocular Dysfunction and Pursuit Dysfunction. L16 at 3849-50. Only one symptom
                                    10 related to “tracking.” Id. The District ignores the other 32 potential symptoms associated
                                    11 with G.A.’s diagnosis. Polec’s evaluation also recommended vision therapy for three (3)
5055 North 12th Street, Suite 101




                                    12 months. Id. at 3853.
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                                  Thomas testified to the severity of G.A.’s vision issues and stated that G.A. vision
          480.999.4556




                                    13
                                    14 was “very, very unstable.” Tr. 662:1-65:9, 666:17-67:23, 668:6-15. Undoubtedly, G.A.’s
                                    15 vision issues interfered significantly with her ability to benefit in the educational setting.
                                    16 Thomas also testified regarding the goals in G.A.’s February 29, 2016, stating that “[t]he
                                    17 tracking will not improve by doing these things. These things are – they are more like kind
                                    18 of crutches that will help her take in the information. Now the magnifying glass, that’s,
                                    19 that’s just going to give her headaches. I wouldn’t recommend that at all.” Tr. 671:23-
                                    20 72:3.11
                                    21            Plaintiffs presented undisputed evidence that G.A. had vision issues, that the vision
                                    22 issues interfered with her ability to receive an educational benefit, and vision therapy was
                                    23 recommended, and therefore, vision therapy was a necessary related service that the
                                    24 District had an obligation to provide to G.A. DeKalb. 413 F. Supp. 2d at 1326
                                    25
                                    26
                                         11
                                         The ALJ also stated that Plaintiffs submitted no evidence that G.A. had a visual
                                    27 impairment. ALJ Decision ¶ 16. This is another example of how the ALJ was not “thorough
                                    28 and careful” in her review of the record. Thus, the Court should give no deference to her
                                       decision.

                                                                                       16
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 17 of 31



                                     1            Moreover, the District failed to inform the Court that the particular technique that
                                     2 the District was “famous” for was Bal-A-Vis-X. Tr.at 669:15-21. However, the District did
                                     3 not include any services or goals that involved Bal-A-Vis-X in G.A.’s February 29, 2016
                                     4 final written IEP. See C13.12
                                     5            During the entire time that G.A. attended school within the District, it failed to
                                     6 evaluate G.A.’s vision issues, find her eligible for services for vision impairment, and failed
                                     7 to provide appropriate vision therapies. Thus, the District did not meet its obligation under
                                     8 the IDEA to provide G.A. with a FAPE.
                                     9 V.         UNILATERAL CHANGES
                                    10            As discussed in the Opening Brief, the District made intentional, distinct, and
                                    11 material changes to the G.A.’s IEP. It is disingenuous to claim that unilaterally changing
5055 North 12th Street, Suite 101




                                    12 the use of G.A.’s FM system, which G.A. depended on, removing her eligibility for speech
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 services, and making numerous additions and deletions to G.A.’s IEP were “minor
          480.999.4556




                                    14 technical issues” and “both practically impossible and realistically unnecessary.” Ans. Br.
                                    15 at 20:11-3, 21: 22-24 (citing ALJ Decision ¶ 52.)
                                    16            To support its risible position, the District relies on Lessard v. Wilton Lyndeborough
                                    17 Coop. Sch. Dist., 518 F.3d 18 (1st Cir. 2008). See Ans. Br. at 20:14-18. Lessard discusses
                                    18 the parent’s dissatisfaction of transitional services. Id. 518 F.3d at 29. Specifically, that the
                                    19 IEP did not address activities conducted in community settings. Id. 518 F.3d at 30. In
                                    20 evaluating the “myriad of transition services” listed in the IEP, the court explained that
                                    21 the “test is whether the IEP, taken in its entirety, is reasonably calculated to enable the
                                    22 particular child to garner educational benefits.” Id. (emphasis added). The Lessard court
                                    23 further explained, “that parents cannot unilaterally dictate the contents of their child’s IEP.”
                                    24 Id.13 The Lessard court affirmed the district court’s conclusion that the extant community-
                                    25
                                    26
                                          Bal-A-Vis-X was not in any of G.A.’s IEPs for the entire 2015-16 school year. C10, 11,
                                         12

                                    27 13.
                                       13
                                          The District cites to a case that parents cannot unilaterally dictate the IEP. However, its
                                    28
                                       entire brief is blaming Lara for dictating and demanding the services in G.A.’s IEPs. The

                                                                                        17
                                          Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 18 of 31



                                     1 oriented services, when evaluated in conjunction with the IEP's other transition services,
                                     2 furnished the student with the requisite educational benefit. Id.
                                     3         Lessard has nothing to do with unilateral changes, insufficient PWNs, nor parent
                                     4 participation.
                                     5         The IDEA directs the District to issue a PWN whenever it “proposes” or “refuses”
                                     6 to initiate or change how it delivers that child's FAPE, including when they change that
                                     7 child's IEP. M. v. Falmouth Sch. Dep't, 847 F.3d 19, 23 (1st Cir.), cert. denied sub nom.
                                     8 Ms. M. v. Falmouth Sch. Dept., 138 S. Ct. 128 (2017) (citing 20 U.S.C. § 1415(b)(3));
                                     9 Union, 15 F.3d at 1526 (“The IDEA explicitly requires a [PWN] to parents when an
                                    10 educational agency proposes, or refuses, to initiate or change the educational placement of
                                    11 a disabled child.”). Here, the PWNs must include “a description of the action proposed or
5055 North 12th Street, Suite 101




                                    12 refused by the agency” and “an explanation of why the agency proposes or refuses to take
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 the action.” M., 847 F.3d at 23 (citing 20 U.S.C. § 1415(c)(1).
          480.999.4556




                                    14         The First Circuit has held that,
                                    15                  The IDEA envisions the IEP as an agreed-to general
                                                        framework of a child's educational program that provides
                                    16                  schools with a certain degree of flexibility in accomplishing
                                                        the outlined objectives, while a [PWN] is meant to spell out
                                    17                  more specific, but not binding, proposals for implementing
                                                        that framework.
                                    18
                                    19 Id. 847 F.3d at 28 (emphasis added).
                                    20         Further, “the [PWN] serves to protect [Lara’s] rights under the IDEA by enabling
                                    21 [her] to contribute to the IEP development process and to later make informed decisions
                                    22 regarding whether to challenge an educational agency's discretionary choices in a later due
                                    23 process hearing.” Id. (citing M.B. ex rel. Berns v. Hamilton Se. Schs., 668 F.3d 851, 861
                                    24 (7th Cir. 2011); J.W. ex rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 459 (9th
                                    25 Cir. 2010)).
                                    26
                                    27
                                    28 District cannot blame Lara for dictating the IEP, then say that Lara cannot make unilaterally
                                       dictation the IEP.

                                                                                     18
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 19 of 31



                                     1            The District admits that it made unilateral changes to G.A.’s IEP but the changes
                                     2 “were either immaterial or harmless and did not result did not result in a procedural
                                     3 violation.” Ans. Br. at 21:13-14. The District does not cite to any case law to support the
                                     4 immaterial or harmless standard. The District ignores recent Ninth Circuit case law, which
                                     5 unambiguously states that “… any such unilateral amendment is a per se procedural
                                     6 violation of the IDEA because it vitiates the parents’ right to participate at every step of
                                     7 the IEP drafting process” Br. at 16 19-21 (citing M.C. 858 F.3d at 1197)) (emphasis in
                                     8 Brief). Further, the District’s unilateral changes infringed upon Lara’s ability to use the
                                     9 IEP to monitor and enforce the service G.A. was to receive. M.C. 858 F.3d 1189.
                                    10            A.    The Unliteral Changes To The FM System Were Not Harmless
                                    11            Based on the testimony during the hearing, even the District was unclear what the
5055 North 12th Street, Suite 101




                                    12 terms “throughout the day,” “prn” or “as needed,” and “during whole group instruction”
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 meant as they related to using G.A.’s FM system.14 Tr. 61:21-62:12, 109:20-11:3, 247:10-
          480.999.4556




                                    14 18, 382:24-83:6, 410:21-11:17, 951:17-52:6 .The Able Kids report shows, G.A. has a
                                    15 severe auditory processing disorder and without an FM system or a filter G.A. can only
                                    16 process 48% of speech when white noise is present. (Doc. 17-1, GA_APPEAL-000014).
                                    17 G.A. can process 88% of speech with the use of a filter. Id. at GA_APPEAL-000019). For
                                    18 the District to unilaterally change the use of the FM system from “throughout the day” or
                                    19 “always” to something more restrictive or subjective such as “prn” or “whole group
                                    20 discussion” drastically limits G.A. to process speech, and ultimately denied her the ability
                                    21 to receive any educational benefit when the FM system is not being used.
                                    22            The District and the ALJ’s absurd position that each time the District changed the
                                    23 use of the FM system, the District did not need to issue a PWN because that would be “both
                                    24 practically impossible and realistically unnecessary.” This is ridiculous. That means if the
                                    25 District changed G.A.’s FM system from “Always” to “Never” then it would not have to
                                    26
                                         14
                                          Gentry testified that she changed the language in GA's September 10, 2015 IEP from
                                    27 using of the FM system "throughout the day" to "PRN." Tr., at 1182:16-18. She further
                                    28 admitted under oath that she did so without neither a discussion nor an agreement to change
                                       in the use of the FM system at the September 10, 2015 IEP meeting. Tr. at 1183:9-12.

                                                                                      19
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 20 of 31



                                     1 issue a PWN informing Lara of this change. This defies the very essence of the IDEA. The
                                     2 PWN must state specific proposals for implementing the IEP, including an explanation of
                                     3 why the agency proposes or refuses to take the action. M. v. Falmouth Sch. Dep't, 847 F.3d
                                     4 at 23, 28.
                                     5            If any change is being made to the IEP, the change must be stated on the PWN,
                                     6 especially the use of the FM system, which she undisputedly relies on to receive an
                                     7 educational benefit. Every PWN the District’s issued did not meet the statutory
                                     8 requirements because the District made numerous unilateral changes without providing any
                                     9 notice or explanation to Lara. Thus, Lara was not able to participate in the IEP process and
                                    10 she was denied the ability to monitor and enforce the services under the IEP. This
                                    11 ultimately resulted in G.A. being denied a FAPE.
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                                  B.     The Unliteral Changes Speech/Language Eligibility, Goals And Services
      Phoenix, AZ 85014




                                                         Were Not Harmless
          480.999.4556




                                    13
                                                  The District stated that “[a]t the September 10, 2015 meeting, Parent requested that
                                    14
                                         G.A. no longer receive pull-out speech services.” Ans. Br. 4:14-15. (citing Tr.1005-06)
                                    15
                                         (emphasis added). Dr. Cooper actually testified that “She I believe at that meeting said that
                                    16
                                         she felt – she didn’t want [G.A.] pulled out more than necessary[.]” Tr.1005:22-24. Lara
                                    17
                                         also testified that she voiced concerns with pull-out services for speech because G.A. was
                                    18
                                         not making any progress and Buckley was frustrated, confused, and did not understand
                                    19
                                         G.A. Tr. at 983:7-84:12. The decision to stop G.A.’s pull-out services for speech was an
                                    20
                                         IEP team decision and the District did not voice any concerns about stopping the pull-out
                                    21
                                         services. Tr. at 982:25-83:6, 1095:21-25.15
                                    22
                                                  Without provided PWN with an explanation of why the District removed the
                                    23
                                         eligibility, services, and goals related to speech the District violated the IDEA, which
                                    24
                                         resulted in a denial of FAPE.
                                    25
                                    26
                                         15
                                         Buckley also testified that Lara never requested that G.A. not have any speech services
                                    27 and goals. Tr.1095:21-25, 1100:9-12. However, the District unilaterally removed GA’s
                                    28 category of eligibility for speech and language, removed all speech and language services,
                                       and removed all the speech and language goals.

                                                                                       20
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 21 of 31



                                     1 VI.        THE DISTRICT MUST PERMIT PARENTS TO INSPECT AND REVIEW
                                                  ANY EDUCATION RECORDS RELATING TO THEIR CHILDREN THAT
                                     2            ARE COLLECTED, MAINTAINED, OR USED BY THE DISTRICT
                                     3            The District states that “Plaintiffs did not offer any evidence or authority that such

                                     4 records were or had to be maintained by the District” Ans. Br. at 26:12-13. Once again,
                                     5 this is false. Plaintiffs cited to 34 C.F.R § 300.613 in the Opening Brief. Br. at 31:8-18.
                                     6            The District ignores 34 C.F.R. § 300.613 in its argument and cites only to 34 C.F.R.

                                     7 § 99.3 and solely relies on the limiting language “maintained” under the regulation.
                                     8 However, 34 C.F.R. § 300.613 does not limit parents’ ability to only inspect and review
                                     9 education records that the District “maintained.” 34 C.F.R. § 300.613 unambiguously
                                    10 provides that: “Each participating agency must permit parents to inspect and review any
                                    11 education records relating to their children that are collected, maintained, or used by the
5055 North 12th Street, Suite 101




                                    12 agency under this part.” (emphasis added). Collected, maintained, or used is disjunctive;
                                                                                 16
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 thus, as long the education record with either collected, maintained, or used in relation to
          480.999.4556




                                    14 the IEP process, then the District had to provide the records to Lara to review and inspect.
                                    15            The District’s relies on two cases: Owasso Independent School District No. 1-011

                                    16 v. Falvo, 534 U.S. 426, 434 (2002) and S.A. v. Tulare County Office of Education, S.A. v.
                                    17 Tulare County Office of Education, NO. CV F-08-1215 LJO GSA, 2009 WL 3296653
                                    18 (E.D. Cal. Oct. 6, 2009). However, its reliance on both cases is misplaced.
                                    19            In Owasso, the Supreme Court only addressed “Education Records” under FERPA.

                                    20 534 U.S. at 431, 122 S. Ct. at 938. There is no mention of the IDEA anywhere in the Court’s
                                    21 decision. Id.
                                    22            In SA, 2009 WL 3296653 *1, SA filed a compliance complaint with the California

                                    23 Department of Education asserting that Tulare County Office of Education (“TCOE”)
                                                              17


                                    24 violated federal and state law by failing to provide SA with all the requested emails and for
                                    25    Collect, maintained, or used is disjunctive. Thus, “maintained” is not a requirement for
                                         16

                                    26 parents  to review documents under the IDEA. If the documents were collected or used in
                                       connection with G.A. and in connection with anything regarding her identification,
                                    27 evaluations, education placement, the formulation and implementation of G.A.’s IEP, the
                                    28 District had an obligation to make it available for Lara to inspect and review.
                                       17
                                          SA did not file due process complaint under the IDEA.

                                                                                        21
                                          Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 22 of 31



                                     1 destroying emails without parental notification and consent. Id. SA requested that TCOE
                                     2 “‘a copy of any and all electronic mail sent or received by the Department concerning or
                                     3 personally identifying’ Student.” Id. SA argued that TCOE must produce all emails
                                     4 whether in hard copy or electronic formation that identify SA under the IDEA. Id. at *4.
                                     5 The SA court, citing with Owasso, 534 U.S. at 433, stated “Student's assertion-that all
                                     6 emails that identify Student, whether in individual inboxes or the retrievable electronic
                                     7 database, are maintained ‘in the same way the registrar maintains a student's folder in a
                                     8 permanent file’-is ‘fanciful.’” Id. (emphasis added). The SA court, citing 34 C.F.R. §
                                     9 300.613, determined that TCOE complied with the statute because TCOE provided SA
                                    10 with all the emails that TCOE maintained and granted summary judgment for TCOE. Id.
                                    11 *5.
5055 North 12th Street, Suite 101




                                    12         There are fundamental differences between S.A. and the issues in this matter: SA
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13 did not file a due process complaint for a denial of FAPE and there is no mention that SA
                                    14 was a student with a disability or that SA had an IEP under the IDEA. While the SA court
                                    15 does specifically state why it only considered the “maintained” language under 34 C.F.R.
                                    16 § 300.613, it could easily be concluded that the court did not consider “collected” or “used”
                                    17 because SA was not a student eligible student under the IDEA. Thus, “collected” or “used”
                                    18 did not apply.
                                    19         Moreover, SA requested all emails that identified him. SA, 2009 WL 3296653 *4.
                                    20 The IDEA does not entitle a student to all emails that identify a student. See 34 C.F.R. §
                                    21 300.613. The IDEA requires the District to allow parents to “review and inspect all
                                    22 Education Records relating to their children that are collected, maintained, or used by the
                                    23 agency under this part.” 34 C.F.R. § 300.613(a).
                                    24         Here, the District did not permit Lara to review G.A.’s education record under 34
                                    25 C.F.R. § 300.613. On November 12, 2015, Lara submitted a request for G.A. education
                                    26 record. See F08; TR at 306:6-15. Lara made twenty-five (“25”) unique requests all related
                                    27 to G.A.’s identification, evaluations, education placement, the formulation and
                                    28

                                                                                     22
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 23 of 31



                                     1 implementation18 of G.A.’s IEP, including but not limited to documents relating to G.A.’s
                                     2 progress related the IEP goals and objective; all documents or communication relating to
                                     3 G.A.’s progress or lack of progress, all logs showing persons who access student records 19
                                     4 and all logs of services provided, and any emails or copies of electronic transfer that
                                     5 concern G.A. See F8; Tr at 1110:17-11:10.
                                     6            As discussed in the Opening Brief, the District failed to provide Lara with G.A.’s
                                     7 education record that it collected, maintained, or used under 34 C.F.R § 300, et seq.
                                     8 Specifically, speech and language therapies log, which Buckley destroyed, Tr. 1150:16-
                                     9 51:3, folders and documents Gentry provided to the District. Id. at 445:3-8, 1207:4-13, and
                                    10 Lara or Tamara’s requests for data that supported GA’s IEP. Id. at 116:5-12; 124:13-16.
                                    11 The District’s repeated refusal permitting Lara to inspect and review the critical documents
5055 North 12th Street, Suite 101




                                    12 there were collected and used to create G.A.’s IEP has been denied her the ability to
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13 participate in developing the IDEA. Thus, G.A. has denied a FAPE.
                                    14            A.     The Intentional Withholding And Destruction Of Documents Interfered
                                                         With Lara’s Ability To Participate In The IEP Process
                                    15
                                                  The District contends that the “minimal amount of ‘data’” that was destroyed or
                                    16
                                         inadvertently withheld from Lara did not deny her the ability to participate. This is absurd.
                                    17
                                                  The District claims that Plaintiffs have misinterpreted the Norrix email. Even if that
                                    18
                                         was the case, the District withholding the email from Lara denied her the ability to read it
                                    19
                                         and interpret it how she saw fit. The District was required to present all information to Lara
                                    20
                                         and the IEP team so they could make a team decision on how to proceed regarding Norrix’s
                                    21
                                    22
                                         18
                                    23      The District must provide an opportunity for the parents of a child with a disability to
                                         examine all records relating to such child and to participate in meetings with respect to the
                                    24   identification, evaluation, and educational placement of the child, and the provision of a
                                         free appropriate public education to such child, and to obtain an independent educational
                                    25   evaluation of the child. 20 U.S.C. § 1415(b)(1)
                                         19
                                    26      Each participating agency must keep a record of parties obtaining access to education
                                         records collected, maintained, or used under Part B of the Act (except access by parents
                                    27   and authorized employees of the participating agency), including the name of the party, the
                                         date access was given, and the purpose for which the party is authorized to use the records.
                                    28

                                                                                        23
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 24 of 31



                                     1 evaluation. If Lara had the email when the District received it, she would have not waited
                                     2 a year-and-half to send G.A. to Able Kids. Br. at 33:20-24. The Able Kids Report, which
                                     3 the District completely ignores in its Brief, shows that the February 29, 2016 final written
                                     4 IEP denied G.A. a FAPE because of the limitations the District put on using the FM
                                     5 systemThe Hensel email and the self-serving affidavit20 conflict with Spolsky’s testimony.
                                     6 Spolsky testified that she sat in Hensel’s classroom for 30 minutes. Tr. 384:9-13. During
                                     7 the 30 minutes, Spolsky observed that G.A. was being ignored and not participating in the
                                     8 lesson; Hensel was not using the FM system; and G.A. was sitting at her desk playing with
                                     9 paperclips. Id. at 384:14-22. Spolsky’s testimony is consistent with Hensel’s email in
                                    10 which she states that G.A. did not participate because it was above her grade level and the
                                    11 FM system was not being used because Hensel was not instructing G.A. (Doc. 17-1 at
5055 North 12th Street, Suite 101




                                    12 GA_APPEAL-000008).
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                                  Now, the District is trying to “clarify” testimony because the withheld emails and
          480.999.4556




                                    13
                                    14 Spolsky’s testimony demonstrates that the curriculum was not being modified; G.A. was
                                    15 being ignored and playing with paperclips; and Hensel was not using the FM system. This
                                    16 all demonstrates that the District was failing to implement G.A.’s IEP and was receiving
                                    17 no educational benefit.
                                    18            The District cites to A.R.S. § 41-1092.07(F)(1) claiming that hearsay does not apply
                                    19 to administrative hearings and appeals. Ans. Br. However, A.R.S. § 41-1092.07(F)(1)
                                    20 provides that:
                                    21                   A hearing may be conducted in an informal manner and
                                                         without adherence to the rules of evidence required in judicial
                                    22                   proceedings. Neither the manner of conducting the hearing nor
                                                         the failure to adhere to the rules of evidence required in judicial
                                    23                   proceedings is grounds for reversing any administrative
                                                         decision or order if the evidence supporting the decision or
                                    24                   order is substantial, reliable and probative.
                                    25 Plaintiffs are not requesting that the Court overturn the ALJ’s decision on the sole basis of
                                    26 Glennon’s affidavit. Plaintiffs request that the Court not consider the affidavit because it is
                                    27
                                         20
                                           Conveniently, the District submitted an affidavit but did not submit the purported
                                    28
                                         modified dragonfly lesson.

                                                                                         24
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 25 of 31



                                     1 hearsay and duplicative. Br. at 35:12-18. Further, District’s IT person could have submitted
                                     2 an affidavit. See D.K. v. Abington Sch. Dist., 696 F.3d 233, 253 (3d Cir. 2012) (citations
                                     3 omitted). He or she has first-hand knowledge of the searches that were conducted and the
                                     4 results of those searches.
                                     5 VII.     THE FEBRUARY 29, 2016 IEP WAS THE DISTRICT’S FINAL WRITTEN
                                                IEP
                                     6
                                                The IDEA specifically defines an IEP as a written document: “The term
                                     7
                                         ‘individualized education program’ or ‘IEP’ means a written statement for each child with
                                     8
                                         a disability that is developed, reviewed and revised in accordance with this section....” 20
                                     9
                                         U.S.C. § 1414(d)(1)(A)(i) (emphasis added).
                                    10
                                                The Ninth Circuit has held that the IDEA requires a school district to make a clear,
                                    11
                                         written offer of FAPE in an IEP so parents can fully appreciate, evaluate, and accept or
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                         deny the offer:
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                                       We find that this formal requirement has an important purpose
                                    14                 that is not merely technical, and we therefore believe it should
                                                       be enforced rigorously. The requirement of a formal, written
                                    15                 offer creates a clear record that will do much to eliminate
                                                       troublesome factual disputes many years later about when
                                    16                 placements were offered, what placements were offered, and
                                                       what additional educational assistance was offered to
                                    17                 supplement a placement, if any. Furthermore, a formal,
                                                       specific offer from a school District will greatly assist parents
                                    18                 in ‘present[ing] complaints with respect to any matter relating
                                                       to the ... educational placement of the child.’”
                                    19
                                         Union, 15 F.3d at 1526.
                                    20
                                                The Ninth Circuit, citing to the United States Supreme Court, reasoned this vigorous
                                    21
                                         enforcement was proper under the IDEA because the “elaborate and highly specific
                                    22
                                         procedural safeguards embodied in [the IDEA]” make clear Congress' intent to attach
                                    23
                                         significant importance to these procedural safeguards. Id. (internal citations omitted).
                                    24
                                                The Ninth Circuit has held that, “We find that a school district cannot escape its
                                    25
                                         obligation under the IDEA to offer formally an appropriate educational placement by
                                    26
                                         arguing that a disabled child’s parents expressed unwillingness to accept that placement.”
                                    27
                                         Union, 15 F.3d at 1526 (citing 20 U.S.C. § 1415(b)(1)(C)). Further, “a formal, specific
                                    28

                                                                                      25
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 26 of 31



                                     1 offer from a school district will greatly assist parents in ‘present[ing] complaints with
                                     2 respect to any matter relating to the ... educational placement of the child.’” Id. (quoting 20
                                     3 U.S.C. § 1415(b)(1)(E)).
                                     4 VIII. G.A.’S PLACEMENT AT PATHWAYS IS PROPER
                                     5             The District argues that Pathways is not proper because “The IDEA also requires
                                     6 that disabled students be placed in the least restrictive environment.” Ans. Br. at 56:22-23
                                     7 (citations omitted). However, parents need not meet the “least restrictive environment” test
                                     8 in demonstrating that a private placement is proper under the IDEA. See, e.g., Rome Sch.
                                     9 Comm. v. Mrs. B., 247 F.3d 29, 33 n. 5 (1st Cir. 2001) (propriety of a unilateral placement
                                    10 “is a different issue, and one viewed more favorably to the parent, than the question
                                    11 whether this residential placement was required in order to provide a free appropriate
5055 North 12th Street, Suite 101




                                    12 education to DC.”); Warren G. ex rel. Tom G. v. Cumberland Cnty. Sch. Dist., 190 F.3d
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 80, 84 (3d Cir. 1999) (agreeing that “imposition of the least-restrictive environment
          480.999.4556




                                    14 requirement on private placements would vitiate the parental right of unilateral
                                    15 withdrawal”; noting, “An appropriate private placement is not disqualified because it is a
                                    16 more restrictive environment than that of the public placement.”); Babb ex rel. Babb v.
                                    17 Knox Cnty. Sch. Sys., 965 F.2d 104, 108 (6th Cir.1992) (same).
                                    18 IX.         THE DISTRICT’S FAILURE TO PROPERLY RESPOND TO THE DUE
                                                   PROCESS COMPLAINT ADVERSELY EFFECTED PLAINTIFFS
                                    19
                                                   Under the IDEA, the District’s response to a due process complaint must include:
                                    20
                                         (1) an explanation of why the agency proposed or refused to take the action raised in the
                                    21
                                         complaint; (2) a description of other options that the IEP Team considered and the reasons
                                    22
                                         why those options were rejected; (3) a description of each evaluation procedure,
                                    23
                                         assessment, record, or report the agency used as the basis for the proposed or refused
                                    24
                                         action; and (4) a description of the factors that are relevant to the agency's proposal or
                                    25
                                         refusal. U.S.C. §§ 1415(c)(2)(B)(i)(I)(aa)-(dd).
                                    26
                                                   In response to the Plaintiffs’ 401 paragraph due process complaint the District
                                    27
                                         stated:
                                    28

                                                                                      26
                                           Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 27 of 31



                                     1                 The IEPs and other documents referenced in the Complaint
                                                       speak for themselves.
                                     2
                                                       The Prior Written Notices issued by the District set forth why
                                     3                 the District took or refused to take the actions that it did.
                                     4                 The District did not pre-determine placement or services for
                                                       [G.A.].
                                     5
                                                       The IEPs developed for [G.A.] and implemented by the District
                                     6                 provided her with a Free Appropriate Public Education and
                                                       contained all of the elements required in an IEP.
                                     7
                                                       Services were provided by qualified, trained providers.
                                     8
                                                       Any claims based on events that occurred prior to August 24,
                                     9                 2014, are barred by 20 U.S.C. § 1415(f)(3)(c).
                                    10                 The IEP that was in effect between the start of school and
                                                       September 11, 2014, was written during the 2013-2014 school
                                    11                 year. If Petitioner is claiming that that IEP is defective, any
                                                       claim based on that is barred by 20 U.S.C. §1415(f)(3)(c).
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                                       The IEP developed in February, 2016, was calculated to
      Phoenix, AZ 85014
          480.999.4556




                                    13                 provide Greta with a Free Appropriate Public Education and
                                                       contained all of the elements required in an IEP.
                                    14
                                                       Nothing in IDEA or its implementing regulations provides that
                                    15                 parents or their advocates have the right to observe in children's
                                                       classrooms. The parent was a full participant in the
                                    16                 development of Greta's IEPs.
                                    17
                                         Resp. to Compl. (emphasis added).
                                    18
                                                The District responded to Plaintiffs’ 401 paragraph due process complaint with nine
                                    19
                                         (9) paragraphs—nearly 25% of its response was affirmative defenses. Id. The District
                                    20
                                         argues that Fed. R. Civ. P. 8 does not apply to the IDEA. However, the District asserted
                                    21
                                         affirmative defenses as part as of its Response. See Resp. to Compl. Affirmative defenses,
                                    22
                                         including statute of limitations, are provided under Fed. R. Civ. P. 8(c)(1). Now, after
                                    23
                                         failing to address all of Plaintiffs’ allegations in their due process complaint, the District
                                    24
                                         avers that Rule 8 does not apply to the IDEA. As discussed in M.C.:
                                    25
                                                       Like an answer to a complaint, a response serves an important
                                    26                 dual purpose: It gives notice of the issues in dispute and binds
                                                       the answering party to a position.” See, e.g., United States v.
                                    27                 All Assets Held at Bank Julius Baer & Co., 959 F.Supp.2d 81,
                                                       116 n.21 (D.D.C. 2013) (noting that “one function of an
                                    28                 answer” is to identify “points of disagreement”); Lopez v. U.S.

                                                                                      27
                                              Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 28 of 31



                                     1                  Fidelity & Guaranty Co., 18 F.R.D. 59, 61 (D. Alaska 1955)
                                                        (explaining that the purpose of rules governing answers to a
                                     2                  complaint “is to prevent surprise”). Failure to file a response
                                                        puts the opposing party at a serious disadvantage in preparing
                                     3                  for the hearing, as it must guess what defenses the opposing
                                                        party will raise. The problem is particularly severe in IDEA
                                     4                  cases because there is no discovery.
                                     5
                                         858 F.3d at 1196.
                                     6
                                                  Here, the District failed to address each allegation in Plaintiffs’ due process
                                     7
                                         complaint.21 See Resp. to Compl. The District did not even include a statement that denied
                                     8
                                         every allegation unless admitted. 22 Id. Now, after the fact, the District is asking this Court
                                     9
                                         to infer that it denied the remaining allegations. Ans. Br. at 62:3-8.
                                    10
                                                  Further, as explained in the Opening Brief and herein, the District’s PWNs were not
                                    11
                                         sufficient under the IDEA. For the District to refer to the its insufficient PWNs in it
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC




                                         Response to support a purported denial, puts Plaintiffs at an enormous disadvantage
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                         because the PWNs failed to meet the requirements under 20 U.S.C. §§
                                    14
                                         1415(c)(2)(B)(i)(I)(aa)-(dd). Without the ability to conduct discovery, Plaintiffs were
                                    15
                                         forced to guess at what position the District would take. It is also should be noted that
                                    16
                                         Plaintiffs rested their case on February 17, 2017. Tr. at 863:2-4. However, the District had
                                    17
                                         three (3) months to prepare its defense since it did not put on its case until May 8, 2017.
                                    18
                                         Tr. at 999:1-7. If the District properly addressed each of the Plaintiffs’ allegations under
                                    19
                                         20 U.S.C. §§ 1415(c)(2)(B)(i)(I)(aa)-(dd) and Fed. R. Civ. P. 8(b), the District would have
                                    20
                                         been bound to a position and been unable to change its entire defense after the Plaintiffs
                                    21
                                         had put on their entire case. Undoubtedly, this affected the Plaintiffs and puts them at an
                                    22
                                         extreme disadvantage. See M.C. 858 F.3d at 1199.
                                    23
                                    24
                                    25
                                    26    The District addressed all 110 paragraphs in Plaintiffs’ appeal to this Court. See Docs 7,
                                         21

                                       8). The District used a single sentence to deny paragraphs 6-18, 20- 68 and 70-110. (Docs.
                                    27 7 ¶ 2, 8 ¶ 2).
                                       22
                                          The District’s Amended Answer stated, “All allegations not specifically admitted above
                                    28
                                       are denied.” (Docs.7 ¶ 6, 8 ¶ 7).

                                                                                       28
                                          Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 29 of 31



                                     1 X.      CONCLUSION
                                     2         For the reasons stated in the Open Brief and herein, this court should find the District

                                     3 violated IDEA and failed to provide a FAPE for G.A. Each prayer for relief the Plaintiffs
                                     4 request should be granted: reimbursement for private assessments; round trip
                                     5 reimbursement for all transportation to all previously paid IEEs and future IEEs;
                                     6 reimbursement for all privately paid educational and therapeutic services and tuition
                                     7 incurred from September 2015 to the present day, and round trip transportation to these
                                     8 services; revision of G.A.’s IEP to include goals and objectives in all necessary areas after
                                     9 the appropriate assessments have been conducted in order to continue in General Education
                                    10 placement with appropriate therapies and support.; placement and supports that
                                    11 appropriately addresses G.A.’s unique needs; appropriate speech and language services
5055 North 12th Street, Suite 101




                                    12 based on an appropriate assessment; appropriate occupational therapy and adaptive
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014




                                    13 physical education or physical therapy services based on an appropriate assessment;
          480.999.4556




                                    14 provision of academic support to ensure G.A. meets grade level standards; compensatory
                                    15 education, services, and relief for the failure to provide G.A. with an appropriate program
                                    16 since April 2014 and as set forth herein; placement and funding of G.A. at a Private Day
                                    17 school with support for the 2016-2017 school year and all subsequent school years and
                                    18 ESY; a declaration that the present private placement of GA at Pathways is necessary in
                                    19 order for the District to provide a FAPE to G.A. pursuant to the IDEA, 20 U.S.C. §§ 1400,
                                    20 et seq.; an award of reasonable attorney’s fees, costs, and disbursements expended in this
                                    21 matter both in the administrative hearing and in this action pursuant to 20 U.S.C. §
                                    22 1415(i)(3)(B)(i)(I); and for any other and further relief the hearing officer deems equitable
                                    23 and appropriate. Compl. ¶¶ 389-401.
                                    24
                                    25         RESPECTFULLY SUBMITTED this 28th day of January 2019.

                                    26
                                    27
                                    28

                                                                                      29
                                         Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 30 of 31



                                     1
                                                                          MILLS + WOODS LAW, PLLC
                                     2
                                     3
                                                                          By       /s/ Sean A. Woods
                                     4                                           Robert T. Mills
                                                                                 Sean A. Woods
                                     5                                           Jordan C. Wolff
                                                                                 5055 North 12th Street, Suite 101
                                     6                                           Phoenix, AZ 85014
                                                                                 Attorneys for Plaintiffs
                                     7
                                     8
                                     9
                                    10
                                    11
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                            30
                                          Case 4:17-cv-00436-RCC Document 36 Filed 01/28/19 Page 31 of 31



                                     1                               CERTIFICATE OF SERVICE
                                     2         I certify that on the 28th day of January 2019, I electronically transmitted the
                                     3 foregoing document to the Clerk’s Office using the ECF System for filing and transmittal
                                     4 of a Notice of Electronic Filing to the following ECF registrants:
                                     5
                                       Denise M. Bainton
                                     6 Sesaly O. Stamps
                                       DECONCINI MCDONALD YETWIN & LACY, P.C.
                                     7 2525 East Broadway Blvd., Suite 200
                                     8 Tucson, AZ 85716-5300
                                     9
                                               /s/ Jordan C. Wolff
                                    10
                                    11
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

      Phoenix, AZ 85014
          480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    31
